Per Curiam.
This is an application for a writ of review. Briefly, the relators allege that the defendant, the superior court, at the instance of its co-defendant, entered a judgment against the relators, and in favor of such co-defendant, for the sum of $112, without authority, right, or jurisdiction; that the judgment is by reason thereof void, but that the relators have no right of appeal because the amount of the judgment is not sufficiently large to bring the cause within the appellate jurisdiction of this court, and have no other speedy or adequate remedy at law; wherefore they pray that this court cause the record to be brought before it by a writ of review, and, on the hearing thereof, declare void and set aside the judgment.
The relators concede that this court has held that it will not issue a writ of review in a cause not within its appellate jurisdiction, but argue that this case does not fall within the rule, because here the judgment is void, while in the cases determined by this court the review was sought to correct mere error in the record of the superior court. But, in our judgment, the distinction sought to be made is not sound. As we have construed the constitution, it makes the superior court the court of last resort in all civil actions at law, when the original amount in controversy does not exceed the sum of two hundred dollars. In other words, it matters not whether that court decides that it has jurisdiction when it has not, or whether it erroneously decides some other matter of law, its judgment is final in all causes not within the appellate jurisdiction of this court.
The application is denied.